LittletoN, Judge,
delivered the opinion:
It is obvious from the facts that during the period May 18, 1920, to July 1, 1923, plaintiff responded “to a needy family condition ” within the meaning of the act of May 26, 1926, 44 Stat. 654. The payments to his mother were in excess of the allowances drawn by him. He drew $2,282.34 and during the same period he paid to his mother $3,440. The sums in question were all paid prior to July 1, 1923. The payments had been made by the disbursing officer in good faith.
Under the decision of this court in Ealloran v. United States, 69 C. Cls. 59, plaintiff is entitled to recover allowances for this period. From July 1, 1923, forward plaintiff’s mother was clearly dependent upon him for her chief support, and under the decisions of this court in Freeland v. United States, 64 C. Cls. 364, Tomlinson v. United States, 66 C. Cls. 697, Haas v. United States, 66 C. Cls. 718, and other decisions of similar import, plaintiff is entitled to recover the allowances for the month of July, 1923.
Judgment in his favor for $2,282.34 will be entered. It is so ordered.
Whaley, Judge; Williams, Judge; GeeeN, Judge; and Booth, Ghief Justice, concur.